Citation Nr: 1826567	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for focal segmental glomerulosclerosis with hypertension.

2.  Entitlement to service connection for a kidney disability, to include focal segmental glomerulosclerosis.

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to November 2002.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO declined to reopen the previously denied service connection claim for focal segmental glomerulosclerosis with hypertension.

In March 2018 the Veteran presented sworn testimony during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Regardless of whether the RO determined new and material evidence has been submitted to reopen the service connection claim for focal segmental glomerulosclerosis with hypertension, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

As will be discussed below, the application to reopen the claim of service connection for focal segmental glomerulosclerosis with hypertension is granted herein, and the claim addressed on the merits is bifurcated into two separate service connection claims to more accurately reflect the nature and scope of the claimed disabilities.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO continued and confirmed the Veteran's previously denied service connection claim for focal segmental glomerulosclerosis with hypertension.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued a November 2008 statement of the case (SOC), but the Veteran did not file a substantive appeal or submit new and material evidence prior to an appellate decision in this matter.

2.  Evidence received since the September 2007 rating decision and November 2008 SOC raises a reasonable possibility of substantiating the claim for service connection for focal segmental glomerulosclerosis with hypertension.

3.  The evidence is at least evenly balanced as to whether the Veteran's kidney disability, to include focal segmental glomerulosclerosis, had its onset in service.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that continued and confirmed the previously denied service connection claim for focal segmental glomerulosclerosis with hypertension is final.  38 U.S.C. § 7105(d)(3) (2012); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2017).

2.  Since the September 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for focal segmental glomerulosclerosis with hypertension.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a kidney disability, to include focal segmental glomerulosclerosis are met.  38 U.S.C. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this case, the Board is granting the benefit sought in full with respect to the service connection claim for a kidney disability, to include focal segmental glomerulosclerosis, and thus further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. 265 F.3d 1366 at 1369 (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

By way of history, in a July 2003 rating decision, the RO denied entitlement to service connection for focal segmental glomerular sclerosis with hypertension on the basis that it existed prior to service and that there was no evidence that the disability permanently worsened as a result of service.

In October 2003, the Veteran submitted a notice of disagreement (NOD) with the July 2003 rating decision.  In July 2004 a statement of the case (SOC) was issued.  The Veteran did not appeal that decision.  

In April 2006, the Veteran submitted an application to reopen his previously denied service connection claim for "hypertension [and] a kidney disorder."

In August 2006, the RO declined to reopen the claim for service connection claim for focal segmental glomerular sclerosis with hypertension because new and material evidence has not been submitted since the July 2003 rating decision.  In November 2006, the Veteran submitted a NOD to the August 2006 rating decision.  However, in a December 2006 statement, the Veteran withdrew his claim for service connection for focal segmental glomerular sclerosis with hypertension.  

In a December 2006 statement, the Veteran requested to reopen his previously denied service connection claim for focal segmental glomerular sclerosis with hypertension.  In September 2007, the RO continued and confirmed the previous denial for service connection for focal segmental glomerular sclerosis with hypertension because new and material evidence has not been submitted since the August 2006 rating decision.  In October 2007, the Veteran submitted a NOD to the September 2007 rating decision.  In November 2008, a SOC was issued.  The Veteran did not submit a substantive appeal and new and material evidence was not received prior to an appellate decision in this matter.  Accordingly, the September 2007 rating decision is final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.

The relevant evidence of record at the time of the September 2007 rating decision consisted of the Veteran's service treatment records (STRs); his statements; VA treatment records; and a January 2003 examination report.

Specifically, as to his STRs, an August 1999 STR, report of medical examination, shows a normal clinical evaluation and a notation of hypertension.  Thereafter, several STRs reflect that the Veteran sought treatment for focal glomerular sclerosis and hypertension.  An April 2002 findings of the physical evaluation board proceedings report shows that the Veteran was recommended for separation without benefits from active duty due to unfit conditions, specifically focal segmental glomerulosclerosis and uncontrolled hypertension, that existed prior to service.  The physical evaluation board proceedings report noted that the disability was not service aggravated and that it occurred after September 1978.  Moreover, the January 2003 examination report reflected diagnoses of chronic focal glomerular sclerosis and myositis with proteinuria and hypertension; no opinion was rendered.  VA treatment record documented the Veteran's continued treatment for his focal glomerular sclerosis of the kidneys and hypertension.  See. e.g., treatment record dated July 2003, January 2007.  

In September 2010, the Veteran submitted a claim to reopen his previously denied service connection claim for focal segmental glomerular sclerosis with hypertension.  

The evidence since the September 2007 rating decision consisted VA and private treatment records; a February 2011 VA general medical examination report; December 2010 lay statement; the Veteran's statements; and March 2018 Board hearing transcript. 

In particular, the VA and private treatment records show continued treatment for his hypertension focal glomerular sclerosis of the kidney and end stage renal disease.  See. e.g., VA treatment records dated February 2011.  Specifically, as to the kidney disability, a the February 2011 VA general medical examination report, the VA examiner noted that during service the Veteran had protein in his blood and urine and since service he has continued seeking treatment for his kidney disability.  Importantly, the VA examiner indicated that the disease did not occur before service and that it occurred during service.  

With regard to the hypertension, the Veteran's statements and his testimony during the March 2018 Board hearing, suggest that his hypertension may be due to his kidney disability.  Additionally, during the March 2018 Board hearing, the Veteran testified that although he may have had a high blood pressure noted on his entrance examination he did not have a prior to service hypertension.

In sum, the evidence shows that since the September 2007 denial and November 2008 SOC, the Veteran has been diagnosed with additionally kidney disabilities in which the February 2011 VA treatment provider a statement that suggest that his kidney disability had its onset during.  As to the hypertension, the Veteran has suggested that his hypertension had its onset in service and, alternately, that it is due to his kidney disability. 

As stated above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. 110, at 117.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In this case, the evidence received since the September 2007 denial and November 2008 SOC could reasonably substantiate the service connection for focal segmental glomerulosclerosis with hypertension through consideration of alternative theories of entitlement.  To this end, the Veteran has asserted and submitted evidence suggesting that his kidney disability had its onset during service.  As to the hypertension, the Veteran has suggested that his hypertension is due to his kidney disability.  These theories of entitlement to service connection were not previously considered. 

Accordingly, the evidence received since the September 2007 and November 2008 SOC is new and material evidence, and the claim of service connection for focal segmental glomerulosclerosis with hypertension is reopened.  Id.; 38 C.F.R. § 3.156.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran claims that his kidney disability, to include focal segmental glomerulosclerosis, had its onset in service and that he has had continued treatment for his disability since service.

The Veteran's STRs include an August 1999 report of medical examination, enlistment examination report, which shows normal clinical evaluation.  STRs dated in December 1999 include the Veteran's complaints of right sided pain and an x-ray showing a mass right ureter.  Thereafter, there are multiple STRs that reflect that the Veteran was diagnosed with focal segmental glomerulosclerosis and proteinuria, sought treatment during service for the focal segmental glomerulosclerosis, and was placed on limited duty due to focal segmental glomerulosclerosis.  See STRs dated October 2000, June 2000, August 2001, and September 2001.  In a November 2000 abbreviated limited duty medical board report, the physician indicated that the Veteran underwent two renal biopsies.  In a February 2002 report of medical examination, which notes that the purpose of the examination was for medical Board, the health care provider noted a diagnosis of focal segmental glomerulosclerosis.  In a February 2002 report of medical history, the Veteran reported kidney disease, focal segmental glomerulosclerosis.  An April 2002 findings of the physical evaluation board proceedings report shows that the Veteran was recommended for separation without benefits from active duty due to unfit conditions, specifically to include focal segmental glomerulosclerosis, that existed prior to service.  The physical evaluation board proceedings report noted that the disability was not service aggravated and that it occurred after September 1978.

Also during service, in an April 2002 letter, T.E Burkart, M.D., from Eastern Nephrology Associates, reported that the Veteran was initially treated for proteinuria in 2000.   Dr. Burkart indicated that there was no evidence of proteinuria prior to the Veteran's military service.

Post service, in February 2003, the Veteran was afforded a VA examination.  The examiner diagnosed chronic focal glomerular sclerosis and myositis with proteinuria, no opinion was rendered. On a February 2011 VA general medical examination, the examiner indicated that he reviewed the Veteran's medical records treatment record and noted that during service the Veteran had protein in his blood and urine and was treated by an urologist in service.  Since, his service, the Veteran has continued seeking VA treatment and has recently started dialysis.  The VA examiner indicated that the disease did not occur before active service and that it occurred during service.

In a December 2011 letter, the Veteran's private treatment provider for dialysis indicated that the Veteran was diagnosed with end stage renal disease.

The Veteran's statements and testimony during the Board's March 2018 hearing reflect that he did not have a kidney disability prior to service and that his kidney disability manifested during service.

For the reasons below, entitlement to service connection for a kidney disability, to include focal segmental glomerulosclerosis, is warranted.

First, the medical evidence of record demonstrates a current kidney disability, to include renal disease.  See private treatment provider's December 2011 letter.  Thus, a current disability has been established.

Second as to the in-service disease or injury element, as will be explained below, the evidence shows that the Veteran's focal segmental glomerulosclerosis had its onset in service.  

Notably, the Veteran's STRs include the April 2002 findings of the physical evaluation board proceedings report that reflects that the Veteran was recommended for separation without benefits from active duty due to unfit conditions, specifically to include focal segmental glomerulosclerosis, which existed prior to service.  In this regard, every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C. § 1111.  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

In this case, focal segmental glomerulosclerosis was not noted on the Veteran's August 1999 entrance examination and all clinical evaluations were normal with regard to the kidneys.  Moreover there is no evidence, other than the April 2002 findings of the physical evaluation board proceedings report, that the focal segmental glomerulosclerosis existed prior to service.  Notably, the April 2002 findings of the physical evaluation board proceedings report provided no reasoning or evidence as to the finding that the Veteran's focal segmental glomerulosclerosis existed prior to service. 

In fact, in the April 2002 letter, Dr. Burkart indicated that there was no evidence of proteinuria prior to the Veteran's military service.  Moreover, in the February 2011 VA general medical examination report, the VA examiner indicated that the disease did not occur before active service and that it occurred during service.  

Therefore, focal segmental glomerulosclerosis was not noted on the entrance examination.  And in light the April 2002 letter, the Veteran's statements, and the February 2011 VA general medical examination report, there is no clear and unmistakable evidence that demonstrates that focal segmental glomerulosclerosis existed before entry and was not aggravated by such service.  Therefore, the Veteran is presumed sound as to that disorder. 

The above evidence shows that during service the Veteran was diagnosed with focal segmental glomerulosclerosis and proteinuria.  Therefore, the in-service disease or injury element is met. 

The remaining question is whether the Veteran's current kidney disability, to include focal segmental glomerulosclerosis, is related to, or had its onset during, service.  See 38 C.F.R. § 3.303(a) ("service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces").

The evidence establish that during service the Veteran was diagnosed with kidney disabilities, such as focal segmental glomerulosclerosis and proteinuria, and that he has continued treatment for such disabilities in and since service.  Importantly, the February 2011 examiner noted that during service the Veteran had protein in his blood and urine and was treated by an urologist while in service.  Moreover, the examiner stated that since, his service, the Veteran has continued seeking VA treatment for the disability and that the disease did not occur before active service and that it occurred during service.

The February 2011 VA examiner's opinion is probative as to the onset of the Veteran's kidney disability, as the opinion was based on a review of the Veteran's medical records and his statements during the examination and the opinion is consistent with the evidence of record.  Importantly, there is no opinion to the contrary. 

The evidence is therefore at least evenly balanced as to whether the Veteran's kidney disability, to include focal segmental glomerulosclerosis, had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for kidney disability, to include focal segmental glomerulosclerosis, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER


The application to reopen a claim of service connection for focal segmental glomerulosclerosis with hypertension is granted.

Entitlement to service connection for a kidney disability, to include focal segmental glomerulosclerosis, is granted. 


REMAND

The Veteran asserts that his hypertension had its onset during service.  See, e.g., Board hearing transcript dated March 2018.  He suggests that although he may have had high blood pressure noted on his enlistment examination, he did not have hypertension.  See, e.g., Board hearing transcript dated March 2018.  Alternatively, he asserts that his hypertension is due to his service-connected kidney disability.  Id.  

The Veteran's STRs shows an August 1999 report of medical examination, enlistment examination report, with blood pressure readings of 155/99;149/89; and 148/99; and a diagnosis of hypertension from the examining physician.  Thereafter, several STRs note continuing diagnoses of hypertension.  An April 2002 findings of the physical evaluation board proceedings report shows that the Veteran was recommended for separation without benefits from active duty due to unfit conditions, specifically to include uncontrolled hypertension aggravated by aggravated by poor compliance, that existed prior to service.  The physical evaluation board proceedings report noted that the disability was not service aggravated and that it occurred after September 1978.  Also during service, in an April 2002 letter, T.E Burkart M.D., from Eastern Nephrology Associates, reported that the Veteran was initially treated for proteinuria in 2000 and that the Veteran developed hypertension "since joining the service." 

Post service, during a June 2003 VA treatment visit, the Veteran reported that he was diagnosed with hypertension since the age of 18 or 19. 

Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) (quoting Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) ("[I]f a preexisting disorder is noted upon entry into service ... the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.").

In sum, in the Veteran's August 1999 report of medical examination report, enlistment examination report, the examining physician noted hypertension.  The Veteran continued seeking treatment for his hypertension during service and following service.  However, there is no opinion of record that addresses the etiology of the Veteran's hypertension.  Therefore, a remand is necessary to address to obtain a medical opinion to address this matter. 

Accordingly, the remaining claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  All such available documents should be associated with the claims file.

2.  Then, the claims folder should be referred to an appropriate physician, to determine the etiology of the Veteran's hypertension.  

The claims file, to include a copy of this Remand, must be made available to the physician for review. 

The physician must address the following:

(a.)  Whether the Veteran's pre-existing hypertension, noted on entry into service, underwent an increase in severity during service.

(b.) If there was an increase, was it due the natural progress of the disease. 
In addressing the questions above, the physician should comment on the Veteran's STRs that show continuous treatment for his hypertension during service.

The physician must provide reasons for each opinion given. 

(c.)  Whether it is at least as likely as not (50 percent probability or greater) that the service-connected kidney disease aggravated his hypertension.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


